ICJ_053_Namibia_UNSC_NA_1970-08-28_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER OF 28 AUGUST 1970

1970

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES POUR LES ETATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 28 AOÛT 1970
Official citation:

Legal Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council Reso-
lution 276 (1970), Order of 28 August 1970. I.C.J. Reports 1970, p. 362.

Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de I’ Afrique

du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276

(1970) du Conseil de sécurité, ordonnance du 28 août 1970, C.I.J. Recueil
1970, p. 362.

 

Gore 342 |

 

 
362

INTERNATIONAL COURT OF JUSTICE

970 YEAR 1970
28 August
General List 28 August 1970

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

Having regard to Article 66, paragraph 2, of the Statute of the Court

and to Articles 37 and 82 of the Rules of Court,

Having regard to the Order of 5 August 1970 fixing 23 September 1970
as the time-limit within which written statements may be submitted in
accordance with Article 66, paragraph 2, of the Statute of the Court;

Whereas, by a letter dated 19 August 1970 handed to the Registrar
on 24 August 1970, the Secretary for Foreign Affairs of South Africa,
for the reasons therein set out, requested the extension to 31 January 1971

of the time-limit for the submission of a written statement;

Extends to 19 November 1970 the time-limit within. which written
statements may be submitted in accordance with Article 66, paragraph 2,

of the Statute of the Court;
4
363 NAMIBIA (SOUTH WEST AFRICA) (ORDER OF 28 VIII 70)

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-eighth day of August,
one thousand nine hundred and seventy.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.
